Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/08/2021 has been entered. Claim 1 is amended. Claims 16-17 are added. Claims 1-17 are currently pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 1:
	Step 1: Statutory Category?
	Independent Claim 1 recites “A system for automatically distilling concepts from math problems and dynamically constructing and testing the creation of math problems 
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 1/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:
Independent Claim 1
Revised 2019 Guidance
A system for automatically distilling concepts from math problems and dynamically constructing and testing the creation of math problems from a collection of math concepts comprising:
Abstract idea: distilling concepts from math problems and dynamically constructing and testing the creation of math problems from a collection of math concepts 
A system is a machine, which is a statutory subject matter class. See 35 U.S.C. § 101 (“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”).
one or more databases storing two or more concept line items (CLIs), wherein each CLI is an expression of a mathematical concept, and a set of two or more defined interrelationships between the two or more CLIs, wherein the defined interrelationships include one or more of a prerequisite to another CLI, a dependency on another CLI, and a lack of relationship to another CLI
The one or more databases are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Storing data is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also
MPEP § 2106.05(g).
[L2a]  a processor in communication with the one or more databases, the processor 


[L2b]  including memory storing computer executable instructions such that, 


[L2c]  when the instructions are executed by the processor, they cause the processor to perform the steps of:
The processor, one or more databases, and memory are generic computer components. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.

Storing data is insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also
MPEP § 2106.05(g).

Executing instructions is insignificant extra-solution activity. 2019 Memorandum, at 55 n.31; see also

a user interface to a user through which the user interacts with the system
The user interface is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Providing a user interface is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L4]  receiving as input a user data packet (UDP), wherein the UDP is a collection of attributes, properties, and variables that describe a math skill set
Receiving information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L5]  extracting and compiling a concept cloud of one or more CLIs that comprise the mathematical concepts that relate to the UDP
Extracting and compiling information is insignificant extra-solution activity (i.e., data gathering). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
Abstract idea: extracting and compiling a concept cloud of one or more CLIs could be performed alternatively as a mental See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 91, 146-17, 151, 289, 290-293.
generating one or more math problem building blocks from the concept cloud CLIs
Abstract idea: generating one or more math problem building blocks could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 146-147.
[L7]  applying a mathematical rules engine to the one or more math problem building blocks to build one or more math problems
Abstract idea: applying a mathematical rules engine to the one or more math problem building blocks could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 151, 289-293.
iteratively returning to the user, through the user interface, the one or more math problems built from the CLIs that define the concept cloud extracted from the input
The user interface is a generic computer component. See January 2019 Memorandum, 84 Fed. Reg. at 52 n.14.
Iteratively returning to the user, through the user interface, the one or more math problems is insignificant extra-solution activity (i.e., data presentation). See 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g).
[L9]  generating a map of the user's math skill set with respect to the UDP from the responses received from the user, wherein the map comprises a graphic. drillable. and interactive representation of information representing a status of the skill set
Generating a map of the user's math skill set with respect to the UDP from the responses received from the user, wherein the map comprises a graphic. drillable. and interactive representation of information representing a status of the skill set is insignificant extra-solution activity (i.e., data gathering and presentation). See 2019 Memorandum, see also MPEP § 2106.05(g).

Abstract idea: generating a map of the user's math skill set with respect to the UDP could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52. Also see Specification, ¶¶ 40, 289-293.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the one or more databases, processor, memory, and user interface and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the one or more databases, processor, memory, and user interface at a high level of generality. The Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: ¶ 70: employed by schools, colleges, and universities to develop their own standardized tests, draw from the systems' databases the math skill set data of their students…; ¶ 225: a graphic user interface, users enter math concept data, compose their own concept clouds, and see it presented by the graphic SkillsMap-like interface…; ¶ 256: …matrix may be a graphic user interface for teachers, tutors, parents, and (when users are capable of managing their own work) users… ; ¶ 282:… or more databases storing two or more concept line items (CLIs); ¶ 1218:… each user interface 104 is a graphical user interface (GUI) provided through a computing device, such as a personal computer, a smartphone, a tablet computer, or another mobile device…; ¶ 307:…CPU may contain a single microprocessor, or it may contain a plurality of microprocessors for configuring the CPU as a multi -processor system. The memories include a main memory, such as a dynamic random access memory (DRAM) and cache, as well as a read only memory, such as a PROM, EPROM, FLASH-EPROM, or the like. The system may also include any form of volatile or non-volatile memory; ¶ 328:…applying a mathematical rules engine to the one or more math problem building blocks to build one or more additional math problems….The lack of details about the one or more databases, processor, memory, and user interface indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of “generating a map of the user's math skill set with respect to the UDP from the responses received from the user, wherein the map comprises a graphic. drillable. and interactive representation of information representing a status of the skill set, does not recite details regarding how the user interacts with the See 2019 Guidance at 55 (“The courts have also identified examples in which a judicial exception has not been integrated into a practical application, such as when “an additional element adds insignificant extra-solution activity to the judicial exception.” (citing Parker v. Flook, 437 U.S. 584, 590 (1978) (step of adjusting an alarm limit based on the output of a mathematical formula was “post-solution activity” and did not render the method patent eligible.))); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016) (a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” was not patent eligible). The end result of the claim does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” distilling concepts from math problems and dynamically constructing and testing the creation of math problems from a collection of math concepts. See MPEP § 2106.05(f). Steps 1, 2b, 2c, 3, 4, 5, 8 and 9 (storing, executing, extracting and compiling, providing, receiving, returning, and generating) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant See MPEP § 2106.05(h). It is clear from the Specification, including the claim language, that the claim focuses on an abstract idea, and not on any improvement to technology and/or a technical field. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim elements separately, the functions performed by the one or more databases, processor, memory, and user interface at each step of the process See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
	As stated earlier, any improvements provided by the claim are to a process that is itself abstract. Thus, even when viewed as a whole, nothing in the claim adds See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to the dependent claims:
	Dependent claims 2-16 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. Dependent claims 2-16 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-16 integrates the judicial exception into a 
Response to Arguments
Applicant’s arguments filed on 11/08/2021 in regard to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
	Applicant essentially argues that as a result of adding the limitation “generating a map of the user's math skill set with respect to the UDP from the responses received from the user, wherein the map comprises a graphic. drillable. and interactive representation of information representing a status of the skill set”, the claims are not directed to the abstract ideas of mental processes, mathematical concepts, and methods of organizing human activities. The Independent Claim 1/Revised 2019 Guidance Table shown above clearly establishes the claims involve mental processes executed using a generic processor.
	While Applicant alleges “the specification demonstrates that the concept cloud
extraction/reconstitution modules can dynamically identify finely granular concepts of
mathematics that the user needs to study or practice, and automatically construct
algorithmic math problems customized to the user's requirements from problems”, this asserted improvement in fact is in the abstract realm since a human (teacher) could, using pencil and paper (including an observation, evaluation, judgment, opinion), See SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1170 (Fed. Cir. 2018) (“[P]atent law does not protect such claims [i.e., claims to an asserted advance in the realm of abstract ideas], without more, no matter how groundbreaking the advance.”). That is, like SAP America vs Investpic, LLC (Federal Circuit 2018), it is clear, from the claims themselves and Applicant’s Specification, that the additional elements require no improved computer resources, just already available computers, with their already available basic functions, to use as tools in executing the above-identified abstract steps. Hence, contrary to Applicant’s remarks, the additional claim elements do not integrate the abstract idea into a practical application.
	In view of the foregoing, the Examiner concludes that each of Applicant’s claims

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715